10 So. 3d 708 (2009)
Danny HARPER, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D09-1047.
District Court of Appeal of Florida, First District.
June 3, 2009.
*709 Danny Harper, pro se, Petitioner.
Sarah J. Rumph, Acting General Counsel, Florida Parole Commission, Tallahassee, for Respondent.
PER CURIAM.
We grant the petition for writ of mandamus and order the circuit court to dispose of the pending petition for writ of habeas corpus within a reasonable time, not to exceed 30 days from issuance of mandate in this cause.
PETITION GRANTED.
HAWKES, C.J., VAN NORTWICK and BROWNING, JJ., concur.